             Case 3:21-cv-00311-HZ      Document 53   Filed 04/27/21   Page 1 of 3


1

2    Michael Fuller, OSB No. 09357
     OlsenDaines
3
     US Bancorp Tower
4    111 SW 5th Ave., Suite 3150
     Portland, Oregon 97204
5    michael@underdoglawyer.com
6    Direct 503-222-2000

7    Kim Sordyl, OSB No. 031610
     Sordyl Law LLC
8
     422 NW 13th Ave # 751
9    Portland, Oregon 97209
     503-502-1974
10

11   Emily Templeton
     Court Certified Law Clerk
12   OlsenDaines
13
     Attorneys for Plaintiff
14

15
                           UNITED STATES DISTRICT COURT
16
                                     DISTRICT OF OREGON
17

18                                   PORTLAND DIVISION

19

20
                                                Case No. 3:21-cv-00311-HZ
21   A.B.
                                                STIPULATION OF DISMISSAL
22                       Plaintiff              WITH PREJUDICE
23
                   vs
24
     DR. JASON CAMPBELL
25
     and OREGON HEALTH &
26   SCIENCE UNIVERSITY
27
                         Defendants
28




     STIPULATION OF DISMISSAL WITH PREJUDICE – Page 1 of 3
             Case 3:21-cv-00311-HZ    Document 53     Filed 04/27/21   Page 2 of 3


1

2                 STIPULATION OF DISMISSAL WITH PREJUDICE
3
           Under FRCP 41(a)(1)(A)(ii), all parties stipulate to a dismissal of this action
4
     with prejudice and without award of attorney fees or costs or expenses to any party.
5

6

7    s/ Karen O’Kasey
     Karen O’Kasey, OSB No. 870696
8
     Of Attorneys for Defendant OHSU
9

10
     s/ Courtney Angeli
11   Courtney Angeli, OSB No. 941765
     Of Attorneys for Defendant Campbell
12

13

14   April 27, 2021
15
                                     RESPECTFULLY FILED,
16
                                     s/ Michael Fuller
17
                                     Michael Fuller, OSB No. 09357
18                                   Lead Trial Attorney for Plaintiff
                                     OlsenDaines
19
                                     US Bancorp Tower
20                                   111 SW 5th Ave., Suite 3150
                                     Portland, Oregon 97204
21                                   michael@underdoglawyer.com
22
                                     Direct 503-222-2000

23

24

25

26

27

28




     STIPULATION OF DISMISSAL WITH PREJUDICE – Page 2 of 3
             Case 3:21-cv-00311-HZ    Document 53    Filed 04/27/21   Page 3 of 3


1

2                             CERTIFICATE OF SERVICE
3
     I caused this document to be served on all parties who have appeared in this action
4    through the CM/ECF system.

5

6    April 27, 2021
7
                                     s/ Michael Fuller
8                                    Michael Fuller, OSB No. 09357
                                     Lead Trial Attorney for Plaintiff
9
                                     OlsenDaines
10                                   US Bancorp Tower
                                     111 SW 5th Ave., Suite 3150
11
                                     Portland, Oregon 97204
12                                   michael@underdoglawyer.com
                                     Direct 503-222-2000
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION OF DISMISSAL WITH PREJUDICE – Page 3 of 3
